

115 S231 IS: Life at Conception Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 231IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Paul (for himself, Mr. Risch, Mr. Rounds, Mr. Crapo, Mr. Scott, Mr. Thune, Mr. Perdue, Mr. Inhofe, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo implement equal protection under the 14th Amendment to the Constitution of the United States for
			 the right to life of each born and preborn human person.
	
 1.Short titleThis Act may be cited as the Life at Conception Act of 2017.
 2.Right to lifeTo implement equal protection for the right to life of each born and preborn human person, and pursuant to the duty and authority of Congress, including Congress’ power under section 8 of article I of the Constitution of the United States to make necessary and proper laws, and Congress’ power under section 5 of the 14th Amendment to the Constitution, the Congress hereby declares that the right to life guaranteed by the Constitution is vested in each human being. Nothing in this Act shall be construed to require the prosecution of any woman for the death of her unborn child, a prohibition on in vitro fertilization, or a prohibition on use of birth control or another means of preventing fertilization.
 3.DefinitionsIn this Act: (1)Human person; human beingThe terms human person and human being include each member of the species homo sapiens at all stages of life, including the moment of fertilization or cloning, or other moment at which an individual member of the human species comes into being.
 (2)StateFor purposes of applying the 14th Amendment to the Constitution of the United States and other applicable provisions of the Constitution to carry out section 2, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and each other territory or possession of the United States.